Exhibit 4.13 THE SYMBOL “[****]” DENOTES PLACES WHERE PORTIONS OF THIS DOCUMENT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. SUCH MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Amendment 2 to Clinical Services Agreement Sponsor’s study drug RHB-104 THIS AMENDMENT #2 (“Amendment”) to the Clinical Services Agreement signed 15 June 2011 (“Clinical Services Agreement”), is by and among: (1) (1) RedHill Biopharma Ltd., having its principle place of business at 21 Ha’arba’a St., Tel Aviv 64739, Israel (hereafter “SPONSOR”); (2) 7810962 Canada Inc., a Canadian corporation, having its principal office at 245 Victoria Ave, Suite 100, Montreal, Quebec, H3Z 2M6, Canada (hereinafter "MANAGER"); Is hereby made effective as of December 11, 2013 (“Effective Date”) and the parties hereby agree as follows: 1. Amendment 2 to Clinical Services Agreement. This Change Order constitutes an amendment to the Clinical Services Agreement pursuant to section 3.0 therein.As such, this Change Order is subject in all respects to the terms and provisions of the Clinical Services Agreement. 2. Scope of Work In addition to the Services to be provided in the above-referenced Clinical Services Agreement, Manager will cause inVentiv Health Clinical to perform additional Services for Sponsor’s study drug RHB-104, in accordance with the Summary of Changes attached hereto and incorporated herein as Exhibit A. The EU trial is removed from the contract in this amendment to the trial agreement. 3. Compensation Under this Change Order, inVentiv Health Clinical’s Professional Fees have decreased by the discounted amount of USD [****], the pass-through costs have increased by USD [****] and the investigator’s grants costs have Increased by USD [****]. The total cost of the Clinical Services Agreement have increased to USD 10,540,751. Exhibit 4.13 Payment due to Manager for the Services provided under this Change Order shall be made pursuant to the Agreement and the revised unit Payment Schedule attached hereto and incorporated herein as Exhibit B. 4. Project Period The term of this Change Order shall commence on the date of its execution and shall continue until the Services as described in the Clinical Services Agreement are completed, unless this Change Order or corresponding Clinical Services Agreement are terminated early in accordance with the Clinical Services Agreement. By their signatures below, the parties hereto agree to the terms of this Change Order and represent that they are authorized to enter into this Change Order on behalf of their respective companies. ACCEPTED AND AGREED TO: RedHill Biopharma Ltd. For 7810962 Canada Inc /s/ Dror Ben-Asher /s/ Alain Guimond Name: Alain Guimond Name: Dror Ben-Asher
